LANGDON, J.
Defendant was charged with murder of his wife, with assault with a deadly weapon on Joseph Olivera, her son by a prior marriage, and with a previous conviction of assault with intent to commit murder. He admitted the *110previous conviction, and was found guilty by a jury on both the other counts. The verdict on the murder charge was without recommendation, and the court gave judgment of death.
The evidence shows that defendaht had quarreled with his wife over the paternity of a child born during his incarceration on the prior conviction. In August, 1936, she filed suit for divorce. After an attempted reconciliation, she decided to leave again, and came to the house with Olivera, to take certain property. A few days before, defendant had purchased a revolver under an assumed name. He met his wife on November 13, 1936, at their home. They had a violent dispute over the child, the divorce action, and the property, following which defendant shot her twice, killing her instantly. Coming out, he saw Olivera running for help, and fired at him, missing him. Defendant then went to the sheriff’s office and confessed the crime in all its details.
The brief on appeal suggests error in the admission of two pictures of the body of the deceased wife as it appeared after the shooting, and in remarks of the district attorney to the jury. In view of the obvious guilt of defendant, no reversible error is established.
The judgment is affirmed.
Edmonds, J., Shenk, J., Seawell, J., and Curtis, J., concurred.